Case 3:21-mj-0O0068-SBJ Document 1-1 Filed 06/11/21 Page 1lof3

Case 1:18-cr-00545 Document 10 Filed on 07/24/18 in TXSD Page 1of3

United States District Court
Southern District of Texas

FILED ©
UNITED STATES DISTRICT COURT JUL 24 2018

SOUTHERN DISTRICT OF TEXAS

BROWNSVILLE DIVISION
David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA §
vs. §  CRIMINALNO. B-1§ - 545
RONALD LEE ROBI §

INDICTMENT

THE GRAND JURY CHARGES:
COUNT ONE
On or about June 26, 2018, in the Southern District of Texas, the defendant,

RONALD LEE ROBI,
having been convicted on July 2, 2008 of a crime punishable by imprisonment for a term
exceeding one year, Theft in the Second Degree (deception) in Cause number
FERCR0787839 in the lowa District Court of Johnson County, lowa did knowingly possess
in and affecting interstate commerce a firearm, that is one Smith and Wesson model
SW99 pistol, 40 caliber, bearing serial number SAF9225, said firearm having been
shipped in interstate commerce.
In violation of Title 18, United States Code, Section 922(g)(1) and 924(a)(2).

COUNT TWO
On or about June 26, 2018, in the Southern District of Texas, the defendant,

RONALD LEE ROBI,
having been convicted on July 2, 2008 of a crime punishable by imprisonment for a term
exceeding one year, Theft in the Second Degree (deception) in Cause number
FERCRO78789 in the iowa District Court of Johnson County, lowa did knowingly possess

in and affecting interstate commerce a firearm, that is one Smith and Wesson model
Case 3:21-mj-0O0068-SBJ Document 1-1 Filed 06/11/21 Page 2of3

Case 1:18-cr-00545 Document 10 Filed on 07/24/18 in TXSD Page 2 of 3

SW40F pistol, 40 caliber, bearing serial number PAAQ598, said firearm having been
shipped in interstate commerce.
In violation of Title 18, United States Code Sections 922(g)(1) and 924(a)(2).

COUNT THREE
On or about June 26, 2018, in the Southern District of Texas, the defendant,

RONALD LEE ROBI,
having been convicted on July 2, 2008 of a crime punishable by imprisonment for a term
exceeding one year, Theft, in the Second Degree (deception) in Cause number
FERCR078789 in the fowa District Court of Johnson County, lowa did knowingly possess
in and affecting interstate commerce a firearm, that is one Bushmaster rifle, model XM
15-E2S, caliber .223-5.56, bearing serial number L369415, said firearm having been
shipped in interstate commerce.
In violation of Title 18, United States Code Sections 922(g)(1) and 924(a)(2).

COUNT FOUR
On or about June 26, 2018, in the Southern District of Texas, the defendant,

RONALD LEE ROBI,
having been convicted on July 2, 2008, of a crime punishable by imprisonment for a term
exceeding one year, Theft in the Second Degree (deception) in Cause number
FERCRO078789 in the lowa District Court of Johnson County, lowa did knowingly possess
in and affecting interstate commerce ammunition, that is 66 rounds of 40 caliber
ammunition and 108 rounds of other assorted ammunition, said ammunition having been

shipped in interstate commerce.
Case 3:21-mj-0O0068-SBJ Document 1-1 Filed 06/11/21 Page 3of3

Case 1:18-cr-00545 Document 10 Filed on 07/24/18 in TXSD Page 3 of3

In violation of Title 18, United States Code Sections 922(g)(1) and 924(a)(2).

A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

MAE

HOLLY A. D'ANDREA
Assistant United States Attorney
